Citation Nr: 0713776	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-38 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a herniated nucleus pulposus L4-L5 and L5-S1, 
currently evaluated as 40 percent disabling.



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit on appeal.

In an August 1979 rating decision, the RO granted service 
connection for post-operative residuals of a herniated 
nucleus pulposus L4-L5 and L5-S1 and assigned a 20 percent 
disability evaluation.

In March 2001, the veteran requested an increase in his 
disability evaluation.

In February 2002, the RO increased the veteran's disability 
rating for post-operative residuals of a herniated nucleus 
pulposus L4-L5 and L5-S1 from 20 percent to 40 percent 
disabling effective March 28, 2001.


FINDINGS OF FACT


1.  Since March 28, 2001 and prior to September 23, 2002, the 
veteran's post-operative residuals of a herniated nucleus 
pulposus L4-L5 and L5-S1 have not been manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.

2.  Since September 23, 2002, the veteran's post-operative 
residuals of a herniated nucleus pulposus L4-L5 and L5-S1 has 
not been manifested by unfavorable ankylosis. 

3.  Since September 23, 2002, the veteran's post-operative 
residuals of a herniated nucleus pulposus L4-L5 and L5-S1 has 
not been manifested by incapacitating episodes have a total 
duration of at least 6 weeks during the past 12 months.


CONCLUSION OF LAW


Since March 28, 2001, the criteria for an evaluation in 
excess of 40 percent for post-operative residuals of a 
herniated nucleus pulposus L4-L5 and L5-S1 has not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5293 (2002); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.124(a), 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243, 5292, 5293, 
8520, 8720 (2002); (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in March 2003 correspondence fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  The case was readjudicated in a 
January 2007 supplemental statement of the case.  September 
2006 correspondence provided notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The service medical records indicated the veteran was injured 
in an automobile accident and subsequently underwent a 
laminectomy in 1973.

January through December 2001 medical treatment records from 
Dr. GSS indicated the veteran reported increased back pain.  
In September 2001, Dr. GSS diagnosed the veteran with 
osteoarthritis of the spine.  

In a March 2001 VA treatment note, the veteran reported and 
was diagnosed with chronic back and neck pain.  The examiner 
notated the veteran underwent neck surgery in 1994.  

In January 2002, the veteran underwent a VA examination. The 
veteran reported pain in the low back and radiation of pain 
into his neck and scapulae region with tingling and numbness 
in his hands and pain down both legs.  The examiner notated 
the veteran did not have any paraesthesia or numbness in his 
feet.  The examiner reported the veteran had a normal gait.  
Lumbar spine movement showed flexion of 20 degrees, extension 
of 0 degrees, lateral flexion 10 degrees and rotation 10 
degrees with marked pain on executing these movements.  The 
examiner notated reflexes were brisk and the veteran had 
sensory diminution in the L5-S1 dermatome on the right side 
as compared to the left but there was no muscle weakness.  X-
ray studies indicated evidence of sacralization of the right 
transverse process of L5.  There was demonstrated severe disc 
space narrowing at L4-5 and grade 1 anterolisthesis of L4- on 
L5.  The examiner diagnosed degenerative disc disease of the 
cervical and lumbar spine.  

In September 2006, the veteran underwent a VA spine and 
peripheral nerves examination.  The claims file was reviewed 
by the examiner.  The veteran reported constant pain of 8 on 
a scale of 10 and was not working.   He stated that he had no 
incapacitating episodes in the past 12 months.  The veteran 
walked with a slow gait using a cane for assistance.  The 
veteran's forward flexion was from 0 to 45 degrees, extension 
was 0 to 5 degrees, lateral bending was from 0 to 15 degrees 
bilaterally and axial rotation was from 0 to 15 degrees 
bilaterally.  All movements were limited by pain.  Motor 
strength was 5/5.  The veteran's lumbar range of motion was 
limited by pain but not weakness, fatigability, 
incoordination, lack of endurance with repetitive motion or 
flares.  X-rays revealed evidence of L4-L5 laminectomy 
defects with anterolisthesis of L4 on L5.  The diagnosis of 
the examiner was instability of the lumbar spine with grade 1 
anterolisthesis of  L4 on L5 and evidence of previous 
laminectomy.   
 
Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a 60 
percent rating for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc.  This was the maximum schedular rating available.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (now codified as 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243).  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide a 
60 disability rating is warranted where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Under Diagnostic Code 
5243, this is the maximum schedular rating available.

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes. Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

A separate rating for radiculopathy requires mild to moderate 
function loss due to neurological impairment.  At no time 
during the appellate period has the veteran been diagnosed 
with radiculopathy.

Under Diagnostic Code 8720, neuralgia of the sciatic nerve is 
to be rated on the rating criteria of the nerve affected, 
with the maximum evaluation equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

Under 38 C.F.R. § 4.124, Diagnostic Code 8520, which 
evaluates disabilities of the sciatic nerve, moderate 
incomplete paralysis warrants a 20 percent evaluation, and 
mild incomplete paralysis warrants a 10 percent evaluation.

The criteria for rating all other spinal disabilities were 
revised effective September 26, 2003. These criteria include 
38 C.F.R. § 4.71a, Code 5243 (2006), which provides that an 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a.

Effective September 26, 2003, under the General Rating 
Formula for Diseases and Injuries of the Spine, the 
disability is evaluated with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
A 50 percent rating is warranted when there is unfavorable 
ankylosis of the thoracolumbar spine.  A 100 percent rating 
is warranted when there is unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a.

Ankylosis has not been shown at any time during the appellate 
period. Ankylosis is the immobility and consolidation of a 
joint. Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective date of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the date of the change. 

The appellant has appealed the 40 percent rating that was 
assigned for post-operative residuals of a herniated nucleus 
pulposus L4-L5 and L5-S1.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal system disorders, 38 C.F.R. 
§ 4.40 allows for consideration functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion measurements made in a clinical 
setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.

Analysis

The veteran is currently rated under Diagnostic Code 5293 for 
IVDS (now codified at 5243 effective September 23, 2002) and 
is assigned a 40 percent disability evaluation.  

After weighing the evidence, the Board finds that the veteran 
does not meet the criteria for a rating in excess of 40 
percent under either the old or new regulations.  

In order to warrant a 60 percent disability rating under 
either the old or new regulations, the veteran would need to 
show evidence of pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc or incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  In his September 
2006 VA examination, the veteran reported no incapacitating 
episodes during the previous 12 months. There were also no 
reported demonstrable muscle spasms or other findings that 
would warrant an increased evaluation.

Further, in order to warrant a 100 percent disability rating 
under either the old or new regulations, the veteran would 
need to show evidence of complete ankylosis of the entire 
spine.  Here, there is no evidence of ankylosis.  In his 
September 2006 VA examination, the veteran exhibited range of 
motion in all planes of movement.  

The veteran did not show signs of radicular pathology and 
there is no objective medical evidence that showed the 
veteran suffered from severe neurological manifestations such 
as paralysis, that caused loss of function or symptoms that 
were constant or nearly so. 

Hence, as there is no evidence of paralysis, neuritis or 
neuralgia, based on 38 C.F.R. § 4.124, Diagnostic Codes 8520 
and 8720, an increased evaluation is not warranted.

In reaching this decision the Board acknowledges that 
different diagnostic codes potentially allow for the 
assignment of higher ratings.  However, absent ankylosis of 
the entire spine, the veteran is at the maximum schedular 
rating allowed in light of the medical evidence submitted.  
Hence, consideration of these other codes is not in order.  

Finally, the Board considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 in rating the appellant's post-operative 
residuals of a herniated nucleus pulposus L4-L5 and L5-S1.  
At no time, however, have such signs as disuse muscle atrophy 
due to pain been objectively presented, nor has pain caused 
such pathology as to equate to lumbar ankylosis.  Finally, it 
is well to note that the assignment of a 40 percent 
evaluation reflects that the disorder is productive of some 
degree of impairment.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Hence, an increased evaluation under these 
regulations for painful motion is not in order. 

It is undisputed that the veteran's disability affects 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account. The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations. 38 U.S.C.A. § 1155. "Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." 38 C.F.R. 
§ 4.1. Therefore, given the lack of objective evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine from March 28, 
2001 is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


